Barrett, J.,
dissenting. As I am unable, after having heard this case three times argued, to concur with the majority of the court, in the conclusion to which they have come, I deem it due t,o myself, and to the case, briefly to state my views.
The argument on both sides, and the decision have proceeded upon the ground, that the rights and liabilities of the parties arise from, and stand upon, the contract that was made between them, for the services to be rendered by the plaintiff, in behalf of procuring the charter of a bank at Royalton. There is no difference of view between counsel, or between the members of the *284court, as to the, principles and rules of law, which govern the subject of this kind of contracts.
What the contract was, in this case, was submitted to the finding of an auditor ; and it is to the contract, as a majority of the court understand that he has found it, that they have undertaken to apply the law, which rightfully governs, in pronouncing whether it be valid or void. If the contract, which the auditor has found, constituted or embraced an agreement for the doing of anything illegal by the plaintiff, on account of being against public policy, or good morals, it should be declared void. If it was free from such view, then, it is agreed that it should be upheld.
The'important inquiry is, what really has the auditor found the contract to be ?
This seems to be comprehensively and explicitly answered in the report; — “ A promise on the part of the defendant to pay the plaintiff five hundred dollars, in consideration that the plaintiff engage to labor faithfully before the legislature of 1853, for a charter of a bank at Royalton.” In another part of the report, the auditor states, that “ he does not find that the plaintiff made any agreement to use impropér means to obtain his ends.” The defendant does not assert any failure of performance, on the part of the plaintiff; and the auditor finds, that the plaintiff was energetic, shrewd, laborious and faithful.
The defence has, in no degree, rested on the manner of the performance by the plaintiff; nor has the decision of the court, as I understand it; but exclusively on the quality of the contract made by the parties. This is the only tenable ground of defence.
In Lord Howden v. Simpson, 37 E. C. L. 249, Ch. J. Tindal says “ the quality of the agreement, whether fraudulent or not, must depend upon the intention of the parties to it at the time of making it; and if there did not then exist the intention of deceiving the legislature by concealing from it, whilst the petitioners were asking for one set of favors, the purpose of afterwards asking for others, the agreement cannot be void, whatever imputation might rest on the conduct of the parties in making the subsequent concealment.”
All agree that it is lawful for persons, interested in procuring some specific enactment, to procure and use the aid of others *285before the legislature for that purpose. The contract, by which such aid is procured, becomes unlawful only when it embraces an agreement that the person employed is to use improper means to influence the action of the members of the legislature — such as personal solicitation, log-rolling, bribery, and the like. All agree that upon the contract, as it is above set forth, no illegality is apparent. When, therefore, that is followed in the report by the statement of the auditor, that “ he does not find that the plaintiff made any agreement to use improper means to obtain his ends,” elements of illegality, as matters of fact, as it seems to me, are conclusively excluded from the contract which the auditor has found to have been made by the parties, unless the court may exercise the prerogative of either disbelieving the auditor, or of passing over him, on matters of fact resting in evidence that is addressed to him alone.
It is true that the auditor has diffusely set forth many things that were done during that session of the legislature in reference to procuring charters of banks, in which the plaintiff participated ; and if the doing of those things had been stipulated for in the contract of employment, without doubt it would have tainted it with fatal illegality. But as they were all done subsequently to the making of the contract, they could at most have beefi matters of evidence, to be considered by the auditor in determining what was the contract. See Lord Howden v. Simpson, cited above, p. 249-50. He has also interspersed his statement of these things with many judicious moral hints and suggestions, in a manner that shows that such things would have full weight with him as evidence in their tendency to prove an illegal agreement between the parties. Yet, in view of all the things he has stated, as well thiags that had transpired under his own observation, and in relation to other matters, (of which he seems to have taken judicial cognizance,) as those shown by the evidence, and connected with the subject of procuring the charter in question, and influenced by the impression they would make upon such moral sensibilities as his report shows him to possess in this respect, he avows that “he does not find that the plaintiff made any agreement to use improper means to obtain his ends.” In the face of that negation by the auditor, it is new doctrine to me that it is either the *286duty or the right of the court to find that the plaintiff did make an agreement to use improper means — the fact upon which the whole ground and theory of the defence and the decision are made to rest. It is needless to repeat what has passed into the common maxims, that the express finding of a contract, or other matter of fact, precludes all implications in modification of such finding.
Great stress was laid in the argument by the defendant’s counsel, and in the opinion that was read in announcing the decision, upon two expressions in the report, one following the language last above quoted, and constituting a kind of antithesis to that quotation, viz : “ Yet he was doubtless expected to appropriate to his use such agencies as were effecting other measures, and thus possess the aggregate strength of all; for such things have long been in use in our legislature, and at least sanctioned by usage.” Two remarks are elicited in respect to this. First, it seems to me obvious from the structure of the expression that it was not designed to convey the idea, much less to state as a fact, that the plaintiff was so cognizant of such expectation, or so responded to it, at the time the contract was made, as to cause it to constitute a part of the contract. If such had been the design the expression would have been differently framed. Instead of saying “ he was expected,” it should have been, “ it was expected that he would appropriate,” &c., or “he expected to appropriate,” &c., which forms of expression are capable of including the plaintiff as a party to such expectation, while that used by the auditor excludes him as a participant in the expectation. The expression used implies an expectation only on the part of others, and not on the part of the plaintiff himself.
Taken in connection with such structure of this expression, the preceding clause seems to me to be conclusive and absolute, in showing that the auditor did not design to convey any idea that such expectation entered into the contract. The other remark is, that the closing clause of the sentence indicates that he designed said expression only as one of his free comments, and not as the finding of any fact in qualification of the contract, as at first stated by him, and afterwards guarded by his negation of-finding any agreement by the plaintiff to use improper means. *287His expression, “yet he was doubtless expected,” &c., instead of being a conclusion of fact from the evidence adduced on the trial was obviously a remark suggested by the auditor’s personal familiarity with the usages attendant upon legislation.
The other expression, on which stress is laid as above stated, is in the answer to the first request, the last clause, viz : “ but (plaintiff) was expected to, and did solicit members of the legislature in behalf of his project as he had opportunity.”
The remarks that I have made as to the former of said expressions are applicable in the main to this. The form of the expression is inconsistent with the idea that the auditor designed by it to state as a fact found by him that the plaintiff was a party to the expectation named. It is consistent only with the idea that he meant to represent such expectation as being entertained by others, and not concurrently by the plaintiff and defendant at the time of the making of the contract between them, in any such sense as to enter into and qualify the contract as at first stated in the report. If I am wrong in these views, I have only to confess that the language of the report effectually conceals instead of revealing to my mind and apprehension the idea and meaning of the auditor.
The auditor in this case fully understood his province and _ duty. He understood the essential elements of a contract, and the law of just implications, as well as of express terms, m determining what, in point of fact, was agreed between the parties. When he, therefore, stated explicitly what he found to be the contract, it was the contract as educed from all the evidence bearing on the subject, embracing as well what was actually expressed between the parties, as what was legitimately and fairly to be implied from all that transpired in relation to the subject matter of the contract; it was the statement of the terms to which the minds of the parties concurrently consented, whether shown by direct proof of the language used by the parties, or inferred from the circumstances and incidents that made up the history of the entire enterprise from its first suggestion down to the final act. The undertaking of the defendant was to do a single act, viz : to pay plaintiff five hundred dollars, the consideration for which was that the plaintiff engaged to labor faithfully before the *288legislature for a charter of a banh at Royalton. I fail to find in the report any statement of any other or further consideration for the promise to pay the five hundred dollars, any engagement on the part of the plaintiff to do any thing but what is implied in laboring faithfully; and to preclude any inference or implication of any unlawful service to be rendered under the engagement, the auditor expressly negates finding any agreement to that effect.
I have always understood that in order to warrant the pronouncing of a contract void on account of its being tainted with immorality, such taint should be proved and found in the mode prescribed by the law, not guessed at and presumed. But I am compelled to s iy in this case that it seems to me such taint is assumed by the court to exist when • the contrary is explicitly found by the auditor, to whom alone the evidence of facts is addressed, and who, by his express finding of the contract, both affirmatively as to terms and negatively as to the view asserted by the defendant, is fatal to its validity, has left to the court no vocation of inference or implication as to facts.
While I trust that I am not behind my brethren in my disapprobation of such practices as the auditor represents for securing success to measures before the legislature, nor in my readiness to apply the law in avoiding any contract that should embrace an agreement for the doing of such practices, I am unable to follow them in pronouncing a contract void which, as I understand the report, does not embrace “ any agreement to use improper means ” in behalf of the measure which the plaintiff was employed by the defendant to serve.
Note. — Judge Bennett lieard the first argument of this case, and has examined this dissenting opinion. He authorizes me to say that lie concurs in the views therein expressed.